     Case 2:20-cv-02099-GMN-NJK Document 17
                                         18 Filed 12/28/20 Page 1 of 3



 1
      TROUTMAN PEPPER
 2    HAMILTON SANDERS LLP
      Kevin F. Kieffer
 3
      Nevada Bar Number 7045
 4    5 Park Plaza, Suite 1400
      Irvine, CA 92614
 5    Telephone: (949) 622-2708
      Facsimile: (949) 769-2056
 6    Email: Kevin.Kieffer@troutman.com
 7
      Attorney for Ally Financial Inc.
 8
      Gary E. Schnitzer
 9    Nevada Bar Number 395
      KRAVITZ, SCHNITZER & JOHNSON
10    gschnitzer@ksjattorneys.com
      8985 S. Eastern Avenue, Suite 200,
11
      Las Vegas, NV 89123
12    Telephone: (702) 222-4142
      Facsimile: (702) 362-2203
13    Email: gschnitzer@ksjattorneys.com

14    Designated Attorney pursuant to LR IA 11-1(b)(2) for
      Ally Financial Inc.
15

16
                                  UNITED STATES DISTRICT COURT
17
                                         DISTRICT OF NEVADA
18

19   GUSTAVO A. IGLESIAS,
                                                      Case No.: 2:20-cv-02099
20
                                   Plaintiff,
21
     vs.
22                                                    STIPULATION AND ORDER TO
     TRANS UNION LLC; EXPERIAN                        EXTEND TIME TO ANSWER OR
23   INFORMATION SOLTIONS INC.; EQUIFAX               OTHERWISE PLEAD
     INFORMATION SERVICES LLC; ALLY
24   FINANCIAL INC.,                                  (SECOND REQUEST)
25
                                   Defendant.
26

27

28
     Case 2:20-cv-02099-GMN-NJK Document 17
                                         18 Filed 12/28/20 Page 2 of 3



 1          Pursuant to Local Rule IA 6-1 of the United States District Court for the District of

 2   Nevada, Defendant ALLY FINANCIAL INC. (“Defendant”) and Plaintiff GUSTAVO A.

 3   IGLESIAS (“Plaintiff”), by and through their respective counsel, hereby stipulate as follows:

 4          1.      Plaintiff filed his Complaint on November 13, 2020;

 5          2.      Defendant was served with the Complaint on November 18, 2020;

 6          3.      Defendant’s deadline to answer or respond to Plaintiff’s Complaint is December

 7   23, 2020 pursuant to the First Stipulation to Extend Time to Answer of Otherwise Plead;

 8          4.      Defendant has requested, and Plaintiff has consented to, an additional fourteen

 9   (14) days for Defendant to file an Answer or otherwise respond to the Complaint;

10          5.      An additional fourteen (14) days for Defendant to answer or respond to Plaintiff’s

11   Complaint will not alter the date of any event or deadline already fixed by the Court or prejudice

12   any party;

13          6.      Good cause exists to grant the stipulation as the additional fourteen (14) days are

14   needed to allow Defendant to complete its investigation of Plaintiff’s allegations, including a

15   review of all relevant documents;

16          7.      Pursuant to Civil Local Rules 6.2 and 7.1, Plaintiff and Defendant agree that

17   Defendant shall have up to and including January 6, 2021 to file a responsive pleading to

18   Plaintiff’s Complaint.

19          8.      WHEREAS, this is the second request by the Parties seeking such extension;

20          THEREFORE, in consideration of the foregoing, and for good cause, IT IS HEREBY

21   STIPULATED AND AGREED by and between the Parties as follows:

22          Defendant ALLY FINANCIAL INC. shall have up to and including January 6, 2021 to

23   file an Answer or Otherwise Plead to Plaintiff’s Complaint.

24
            IT IS SO STIPULATED.
25

26
      DATED this 23rd day of December 2020.
27

28
                                                      -2-
     Case 2:20-cv-02099-GMN-NJK Document 17
                                         18 Filed 12/28/20 Page 3 of 3



 1   /s/ Kevin F. Kieffer
     Kevin F. Kieffer
 2   Nevada Bar Number 7045
 3   TROUTMAN SANDERS LLP
     5 Park Plaza, Suite 1400
 4   Irvine, CA 92614
     Telephone: (949) 622-2708
 5   Facsimile: (949) 769-2056
     Email: Kevin.Kieffer@troutman.com
 6

 7   Attorney for Ally Financial Inc.

 8    /s/ Michael Kind
      MICHAEL KIND, ESQ.
 9    KIND LAW
      Nevada Bar No. 13903
10
      8860 South Maryland Parkway, Suite 106
11    Las Vegas, NV 89123

12    GEORGE HAINES, ESQ.
      FREEDOM LAW FIRM
13    Nevada Bar No. 9411
      8985 S. Eastern Ave. Suite 350
14
      Las Vegas, NV 89123
15
      Attorneys for Plaintiff
16    Gustavo A. Iglesias
                                                         NO FURTHER EXTENSIONS
17                                                       WILL BE GRANTED. See also
            IT IS ORDERED.                               Docket No. 14 at 3 (indicating
18
                                                         previously that there would be
19                                                       no further extensions).
                       28th day of December 2020.
            DATED this _____
20

21                                             _______________________________
22                                             United States Magistrate Judge

23

24

25

26

27

28
                                                 -3-
